Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT


 

This Amendment No. 3 to Credit Agreement (this “Amendment”) dated as of May 12,
2008, is made among ATS CORPORATION, a Delaware corporation (the “Borrower”),
BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States, in its capacity as administrative agent for
the Lenders (as defined in the Credit Agreement (as defined below)) (in such
capacity, the “Administrative Agent”), each of the Lenders signatory hereto and
each of the Guarantors signatory hereto.

 


W I T N E S S E T H:


 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of June 4, 2007 (as amended by
Amendment No. 1 to Credit Agreement dated as of June 29, 2007, Amendment No. 2
to Credit Agreement, Limited Consent and Agreement to Increase Commitments dated
as of November 9, 2007, as amended by this Amendment and as from time to time
hereafter further amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; capitalized terms used in this Amendment not otherwise
defined herein shall have the definition given thereto in the Credit Agreement),
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility, including a letter of credit subfacility; and

 

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and

 

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it desires to amend certain provisions of the Credit Agreement as set forth
below and the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendment on the terms and conditions contained in this
Agreement; and

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Amendments to Credit Agreement. 
Subject to the terms and conditions set forth herein, and in reliance upon the
representations and warranties of the Borrower made herein, the Credit Agreement
is hereby amended as follows:

 

(a)                          Section 1.01 of the Credit Agreement is amended to
add the following defined term thereto:

 

“Net Cash Proceeds” means with respect to the sale of any Equity Interests by
the Borrower or any of its Subsidiaries, or the exercise or conversion of any
warrants, options or rights with respect to such Equity Interests, the excess of
(i) the sum of the cash and cash equivalents received in connection therewith
over (ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by such Person in connection therewith.

 

--------------------------------------------------------------------------------


 

(b)                         Section 1.01 of the Credit Agreement is amended by
replacing the definitions of “Applicable Rate” and “Coverage Adjustment Amount”
in their entirety with the following definitions:

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(b)(i):

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Unused Fee

 

LIBOR Monthly
Floating Rate
and
Letter of Credit
Fee

 

1

 

Less than or equal to 2.00 to 1.00

 

0.200

%

2.000

%

2

 

Less than or equal to 2.50 to 1.00, but greater than 2.00 to 1.00

 

0.250

%

2.250

%

3

 

Less than or equal to 3.00 to 1.00, but greater than 2.50 to 1.00

 

0.250

%

2.750

%

4

 

Greater than 3.00 to 1.00

 

0.375

%

3.500

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b) (each such day, an “Applicable Rate Change
Date”); provided, however, that if a Compliance Certificate is not delivered 
when due in accordance with such Section, then Pricing Level 4 shall apply as of
the first Business Day of the month following the date such Compliance
Certificate was required to have been delivered; provided further that
notwithstanding the Coverage Adjustment Amount then in effect, if at any date a
Coverage Adjustment Amount equal to $0 would result in the Borrower’s failure to
comply with Section 6.12(a) then Pricing Level 4 shall apply as of such date
until such time as the Borrower has demonstrated that a Coverage Adjustment
Amount equal to $0 would not result in such non-compliance.

 

“Coverage Adjustment Amount” means, with respect to any date occurring during
each period set forth below, an amount equal to the amount set

 

2

--------------------------------------------------------------------------------


 

forth below opposite such period, but subject to adjustment pursuant to
Section 6.10:

 

Period

 

Coverage Adjustment
Amount

 

December 31, 2007 through May 31, 2008

 

$

9,250,000

 

June 1, 2008 through August 31, 2008

 

$

7,500,000

 

September 1, 2008 through February 28, 2009

 

$

6,500,000

 

March 1, 2009 through May 31, 2009

 

$

5,500,000

 

June 1, 2009 through August 31, 2009

 

$

3,500,000

 

September 1, 2009 through November 30, 2009

 

$

1,500,000

 

December 1, 2009 and thereafter

 

$

0

 

 

provided, however, each of the Coverage Adjustment Amounts set forth in the
table above shall be reduced by (i) the amount of any mandatory prepayment
required to be made by Sections 2.05(d) and (e), and (ii) the Net Cash Proceeds
received by the Borrower or any of its Subsidiaries in connection with the
Borrower’s Early Warrant Exercise Program effective as of April 8, 2008.

 

(c)                                 Section 1.01 of the Credit Agreement is
amended by adding the following sentence to the end of the definition of
“Consolidated Cash Flow”:

 

“Amounts included in the calculation of Consolidated Cash Flow under clause
(b) above for losses from discontinued operations and extraordinary items and
clause (c) above for other non-cash charges shall be subject to the approval of
such items by the Administrative Agent.”

 

(d)                                Section 1.01 of the Credit Agreement is
amended by adding the following sentence to the end of the definition of
“Consolidated EBITDA”:

 

“Amounts included in the calculation of Consolidated EBITDA under clause
(b) above for losses from discontinued operations and extraordinary items and
clause (e) above for other non-cash charges shall be subject to the approval of
such items by the Administrative Agent.”

 

(e)                                 Section 2.05 of the Credit Agreement is
amended by adding new subsections (d) and (e) thereto as follows:

 

“(d)                     Upon the sale or issuance by the Borrower or any of its
Subsidiaries of any of its Equity Interests (including, without limitation, any
conversion or exercise by any Person of any warrants, options or rights with
respect to any such Equity Interests other than in connection with the
Borrower’s Early Warrant Exercise Program effective as of April 8, 2008, but not
including any sales or issuances of Equity Interests to the Borrower or any
Guarantor), the Borrower shall prepay an aggregate principal amount of Loans
equal to (i) at any time the Consolidated Leverage Ratio is less than or equal
to 2.50 to 1.00 (before giving effect to any prepayment required by this
Section 2.05(d)), 50% of the Net

 

3

--------------------------------------------------------------------------------


 

Cash Proceeds of such sale or issuance and (ii) at any time the Consolidated
Leverage Ratio is greater than 2.50 to 1.00 (before giving effect to any
prepayment required by this Section 2.05(d)), 100% of the Net Cash Proceeds of
such sale or issuance.

 

(e)                                  Upon the receipt by the Borrower or any of
its Subsidiaries of any funds held in an escrow or similar arrangement in
connection with, or pursuant to any document related to, any Acquisition
(“Escrowed Funds”), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of the amount of such Escrowed Funds.”

 

(f)                                   Section 6.01(d) of the Credit Agreement is
amended by replacing such Section in its entirety with the following:

 

“(d)                           as soon as available, but in any event within 30
days after the end of each month, an accounts receivable aging report and
accounts payable aging report for the Borrower and each Subsidiary;”

 

(g)                                Section 6.02(a) of the Credit Agreement is
amended by replacing such Section in its entirety with the following:

 

“(a)                            beginning with such financial statements for the
fiscal year of the Borrower ending December 31, 2008, concurrently with the
delivery of the financial statements referred to in Section 6.01(a) a
certificate of the Registered Public Accounting Firm certifying such financial
statements and stating that in making the examination necessary therefor no
knowledge was obtained of any Default under any financial covenant contained in
this Agreement or, if any such Default shall exist, stating the nature and
status of such event;”

 

(h)                                Section 6.02(b) of the Credit Agreement is
amended by replacing such Section in its entirety with the following:

 

“(b)                           concurrently with the delivery of (i) the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate in the form attached hereto as Exhibit D-1 and (ii) the
reports referred to in Section 6.01(d), a duly completed Compliance Certificate
in the form attached hereto as Exhibit D-2, in each case signed by the chief
executive officer, chief financial officer, treasurer or controller of
Borrower;”

 

(i)                                    Section 6.12 of the Credit Agreement is
amended by replacing such Section in its entirety with the following:

 

“6.12                 Financial Covenants.

 

(a)                                  Consolidated Asset Coverage Ratio. 
Maintain a Consolidated Asset Coverage Ratio of not less than 1.00 to 1.00 at
all times.  This ratio will be reported at the end of each month.”

 

4

--------------------------------------------------------------------------------


 

(b)                                 Consolidated Leverage Ratio.  Maintain a
Consolidated Leverage Ratio at any time during any period set forth below not
exceeding the ratio set forth opposite such period.  This ratio will be reported
at the end of each reporting period for which this Agreement requires the
Borrower to deliver financial statements (pursuant to Sections 6.01(a),
6.01(b) or 6.01(f), as applicable), using the results of the twelve-month period
ending with that reporting period (except as otherwise provided in
Section 1.07(c)).

 

Period

 

Consolidated Leverage
Ratio

 

March 31, 2008 through June 29, 2008

 

4.25 to 1.00

 

June 30, 2008 through September 29, 2008

 

4.00 to 1.00

 

September 30, 2008 through December 30, 2008

 

3.75 to 1.00

 

December 31, 2008 and thereafter

 

3.50 to 1.00

 

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Maintain at all times a Consolidated Fixed Charge Coverage Ratio of not less
than 1.30 to 1.00.  This ratio will be reported at the end of each reporting
period for which this Agreement requires the Borrower to deliver financial
statements (pursuant to Sections 6.01(a), 6.01(b) or 6.01(f), as applicable),
using the results of the twelve-month period ending with that reporting period
(except as otherwise provided in Section 1.07(c)).

 

(d)                                 Minimum Consolidated EBITDA.  Maintain
Consolidated EBITDA for each fiscal quarter set forth below in an amount not
less than the amount set forth below opposite such fiscal quarter:

 

Fiscal Quarter

 

Minimum Consolidated
EBITDA

 

Fiscal quarter ending March 31, 2008

 

$

3,200,000

 

Fiscal quarter ending June 30, 2008

 

$

2,750,000

 

Fiscal quarter ending September 30, 2008

 

$

3,000,000

 

Fiscal quarter ending December 31, 2008

 

$

2,600,000

 

 

(j)                                    Section 7.07 of the Credit Agreement is
amended by replacing such Section in its entirety with the following:

 

“7.07                 Acquisitions.  Enter into any agreement, contract, binding
commitment or other arrangement providing for any Acquisition, or take any
action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, unless (a) the Person to be (or whose assets
are to be) acquired does not oppose such Acquisition and the line or lines of
business of the Person to be acquired are (i) the provision of services
primarily in the governmental contracting field, or (ii) substantially the same
as one or more line or lines of business conducted by Borrower and its
Subsidiaries, or substantially related or incidental thereto, (b) no Default or
Event of Default shall have

 

5

--------------------------------------------------------------------------------


 

occurred and be continuing and the representations and warranties contained in
Section 5.06 shall be true and correct, in each case, immediately prior to and
immediately after giving effect to such Acquisition, (c) the Cost of Acquisition
is less than $10,000,000, (d) the Person acquired shall be a wholly-owned
Subsidiary, or be merged into the Borrower, a Guarantor or any wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquirer shall be the Borrower, a Guarantor or any
wholly-owned Subsidiary), (e) after giving effect to such Acquisition, the
aggregate Costs of Acquisition incurred during the fiscal year in which such
Acquisition is made shall not exceed $20,000,000, and (f) immediately after
giving effect to any such Acquisition the difference between the Aggregate
Commitments and the Total Outstandings shall not be less than $5,000,000;
provided that, prior to effecting any such transaction, the Borrower shall have
furnished to Agent (i) pro forma historical financial statements as of the end
of the most recently completed fiscal year of the Borrower and most recent
interim fiscal quarter, if applicable, giving effect to such Acquisition and
(ii) a Compliance Certificate prepared on a historical pro forma basis as of the
most recent date for which financial statements have been furnished pursuant to
Section 6.01(a) or (b) giving effect to such Acquisition, which certificate
shall demonstrate that immediately after giving effect to such Acquisition
(including,  without limitation, any Borrowings related thereto)  (A) the
Consolidated Leverage Ratio would not exceed 2.50 to 1.00, and (B) no Default or
Event of Default would then exist.  Each Acquisition complying with the terms of
this Section 7.07, or otherwise consented to by the Required Lenders in writing
is referred to herein as a “Permitted Acquisition.”  The parties acknowledge
that the Borrower may from time to time seek the consent of the Required Lenders
to an Acquisition that does not conform to the requirements of this
Section 7.07, provided that the Required Lenders shall have no obligation to
give such consent.”

 

(k)                                 The existing Exhibit D-1 and Exhibit D-2 to
the Credit Agreement are deleted in their entirety and Exhibit D-1 and
Exhibit D-2 attached hereto, respectively, are inserted in lieu thereof.

 

6

--------------------------------------------------------------------------------


 

2.                                       Consent to 2007 Fiscal Year End
Consolidated EBITDA and Consolidated Cash Flow Calculations.  Solely for the
purpose of calculating Consolidated EBITDA and Consolidated Cash Flow for the
fiscal year of the Borrower ending December 31, 2007, the Administrative Agent
hereby consents to and accepts the calculations by the Borrower thereof as each
is set forth in that certain Compliance Certificate dated as of March 17, 2008
and delivered by the Borrower to the Administrative Agent in connection with
such fiscal year end pursuant to Section 6.02(b) of the Credit Agreement other
than the adjustments reflected in each such calculation for the “Nashville loss”
and “PBGC loss” (as each of those items is set forth by the Borrower in such
Compliance Certificate).

 

3.                                       Effectiveness; Conditions Precedent. 
The amendments, consents and acceptances set forth in Sections 1(c),  (d) and
(g) and Section 2 of this Amendment shall be effective as of December 31, 2007,
and all other amendments contained in this Amendment shall be effective as of
March 31, 2008, in each case upon the satisfaction of the following conditions
precedent:

 

(a)                                  The Administrative Agent shall have
received each of the following documents or instruments in form and substance
acceptable to the Administrative Agent:

 

(i)            one or more counterparts of this Amendment, duly executed by the
Borrower and each Guarantor; and

 

(ii)           such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request.

 

(b)                                 All upfront, amendment or modification fees
due to the Lenders, together with all other fees and expenses payable to the
Administrative Agent (including the fees and expenses of counsel to the
Administrative Agent) estimated to date shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).

 

4.                                       Consent of the Guarantor. 
Notwithstanding that such consent is not required by the Loan Documents, the
Guarantor hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Loan Documents to
which such Person is a party (including without limitation the continuation of
such Person’s payment and performance obligations and the effectiveness and
priority of any Liens granted thereunder, in each case upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of such Loan Documents against such Person in accordance with its
terms.

 

5.                                       Representations and Warranties.  In
order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
such Lenders as follows:

 

(a)                                  The representations and warranties made by
it in Article V of the Credit Agreement, and by each Loan Party in each of the
Loan Documents to which such Loan Party is a party are true and correct on and
as of the date hereof, except

 

7

--------------------------------------------------------------------------------


 

to the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct as of such earlier date;

 

(b)                                Since the date of the most recent financial
reports of the Borrower delivered pursuant to Section 6.01 of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has had or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                 The Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to a Guaranty as a Guarantor;

 

(d)                                This Amendment has been duly authorized,
executed and delivered by the Borrower and the Guarantor and constitutes a
legal, valid and binding obligation of such Persons, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

 

(e)                                 No Default or Event of Default has occurred
and is continuing after giving effect to this Amendment.

 

6.                                       Entire Agreement.  This Amendment,
together with all the Loan Documents (collectively, the “Relevant Documents”),
sets forth the entire understanding and agreement of the parties hereto in
relation to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter.  No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty.  Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

 

7.                                       Full Force and Effect of Agreement. 
Except as hereby specifically amended, modified or supplemented, the Credit
Agreement and all other Loan Documents are hereby confirmed and ratified in all
respects and shall be and remain in full force and effect according to their
respective terms.

 

8

--------------------------------------------------------------------------------


 

8.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

9.                                       Governing Law; Jurisdiction, Etc.  This
Amendment shall in all respects be governed by, and construed in accordance
with, the laws of the Commonwealth of Virginia, and shall be further subject to
the provisions of Section 10.13 of the Credit Agreement.

 

10.                                 Enforceability.  Should any one or more of
the provisions of this Amendment be determined to be illegal or unenforceable as
to one or more of the parties hereto, all other provisions nevertheless shall
remain effective and binding on the parties hereto.

 

11.                                 References.  All references in any of the
Loan Documents to the “Credit Agreement” shall mean the Credit Agreement, as
amended hereby.

 

12.                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the Borrower, the Guarantor,
the Administrative Agent and each Lender, and their respective successors and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

 

[Signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

BORROWER:

 

 

 

 

 

ATS CORPORATION

 

 

 

 

 

By:

/s/ Pamela A. Little

 

Name:

Pamela A. Little

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Anne M. Zeschke

 

Name:

 Anne M. Zeschke

 

Title:

 Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael D. Brannan

 

Name:

Michael D. Brannan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Owen B. Burman

 

Name:

Owen B. Burman

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

ADVANCED TECHNOLOGY SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Pamela A. Little

 

Name:

Pamela A. Little

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------